Exhibit 10.10

     
(LOGO) [c13974c1397400.gif]

WESTMORELAND COAL COMPANY
  Number: GP- 33                                Page 1 of 9

Issue/Revision Date:      March 9, 2011

Supersedes Policy: GP-33 dated 06/01/2010 & Previously Issued Letters and Memos

          Title: Annual Incentive Policy (AIP)/Long Term
Incentive Policy (LTIP) Policy Approved Issuing Officer:
    /s/ Keith E. Alessi   Name:   Keith E. Alessi    Title:   Chief Executive
Officer (CEO)   

POLICY STATEMENT
It is the policy of Westmoreland Coal Company and its subsidiaries, hereinafter
collectively “the Company,” to compensate designated employees with annual
financial incentives for the accomplishment of key strategic goals and
objectives, both short term and long term, intended to promote financial
performance, productivity and safety. For short term incentives, Westmoreland
Coal Company provides to designated employees an Annual Incentive Policy (AIP),
payable based on the achievement of performance measures. Additionally,
Westmoreland Coal Company provides Long Term Incentive Policy (LTIP) to
designated employees based on the employee’s base salary, his/her position
within the Company, and the achievement of performance measures. Both the AIP
and LTIP are administered through this Annual Incentive Policy (AIP)/Long Term
Incentive Policy (LTIP) Policy (the “Policy”).
ELIGIBILITY
You are an “Eligible Employee” if you meet all the following conditions:

  •  
You are an employee designated by the Company to be eligible as per the
addendum;

  •  
You are an active full-time employee of the Company, scheduled to work at least
40 hours per week, in good standing; and

  •  
You are employed by the Company on October 1 during the Policy year. Policy year
is defined as January 1 through December 31.

ANNUAL INCENTIVE POLICY PROCEDURES (AIP)
DETERMINATION AND PAYMENT OF AIP PAYMENTS
The Company measures the accomplishments of our employees based on financial,
safety, and individual components. The “Targeted Amount” of the incentive is
based on a percentage of the employee’s base salary relative to the employee’s
position within the Company.
Financial Goals — are based on the Company attaining or exceeding its
performance commitment(s) specified by identified metrics. Financial Goals have
a threshold, target, and maximum.

 

 



--------------------------------------------------------------------------------



 



                  Title: Annual Incentive Policy (AIP)/Long Term
Incentive Policy (LTIP) Policy   No.
GP-33   Date Issued:
March 9, 2011   Supersedes
Policy
GP-33 dated
6/01/2010   Page 2 of 9

Safety Goals — are based on the actual Mine Safety & Health Administration
(MSHA) Reportable Incident Rate (RIR) for the coal industry (strip mines,
preparation plants and independent shops/yards). Safety Goals have a threshold,
target, and maximum.
Individual Qualitative Goals — are based on achievement of two to three
individual objectives and may be pro-rated dependent upon the accomplishment
thereof.
The components of the Company’s AIP — Financial Goals, Safety Goals, and
Individual Qualitative Goals — have different weight and emphasis depending on
whether the employee is in Operations or at Corporate. Employees have the
opportunity to earn more than 100% of their individual qualitative goals, based
on exemplary achievement of these performance objectives as evaluated by their
manager and approved by the Chief Executive Officer (CEO) and the Vice
President, Human Resources and Administration.
Operations Management
For those eligible employees in Operations, the following allocation guidelines
will apply relative to distributions earned pursuant to the AIP based on the
employee’s position in the Company:

  •  
Mine Manager

  •  
Operation Specific Financial Goals — 40%
    •  
Individual Qualitative Goals — 30%
    •  
Operation Specific Safety Goals — 30%

  •  
Grades 9 & 10

  •  
Operation Specific Financial Goals — 10%
    •  
Individual Qualitative Goals — 60%
    •  
Operation Specific Safety Goals — 30%

Financial Goals: The Financial Goal is based on the Operation’s (mine’s or
division’s) specific performance metrics.

  •  
Financial Threshold: Financial Threshold is defined as meeting 80% of the
performance commitment(s) specified by the identified metrics. Fifty percent
(50%) of the Financial Goal will be eligible for payment pursuant to the Policy
upon achieving the specified Financial Threshold. Under no circumstances will a
payout of the Financial Goal incentive be made if performance fails to meet the
Financial Threshold.

  •  
Financial Target: Financial Target is defined as meeting the performance
commitment(s) specified by the identified metrics. One hundred percent (100%) of
the Financial Goal will be eligible for payment pursuant to the Policy upon
achieving the specified Financial Target. Performance results that fall between
Financial Threshold and Financial Target will result in a prorated calculation
and payout between 50% and 100%.

 

 



--------------------------------------------------------------------------------



 



                  Title: Annual Incentive Policy (AIP)/Long Term
Incentive Policy (LTIP) Policy   No.
GP-33   Date Issued:
March 9, 2011   Supersedes
Policy
GP-33 dated
6/01/2010   Page 3 of 9



  •  
Financial Maximum: Financial Maximum is defined as exceeding Financial Target by
20%. Two hundred percent (200%) of the Financial Goal will be eligible for
payment pursuant to the Policy upon achieving Financial Maximum. Performance
results that fall between Financial Target and Financial Maximum will result in
a prorated calculation and payout between 100% and 200%. Two hundred percent
(200%) is the maximum payout of the Financial Goal even if performance exceeds
Financial Maximum.

Safety Goals: Thirty percent (30%) of annual Targeted Amount will be based upon
achieving the following Safety Goals for each mine.

  •  
Safety Threshold: Safety Threshold is defined as meeting the annual National
MSHA average for RIR for the coal industry (strip mines, preparation plants, and
independent shops/yards). Fifty percent (50%) of the Safety Goal will be
eligible for payment pursuant to the Policy upon achieving Safety Threshold.
Under no circumstances will a payout of the Safety Goal incentive be made if
performance fails to meet Safety Threshold.

  •  
Safety Target: Safety Target is defined as safety performance that is 25% better
than Safety Threshold. One hundred percent (100%) of the Safety Goal will be
eligible for payment pursuant to the Policy upon achieving Safety Target.
Results falling between Safety Threshold and Safety Target will result in a
prorated calculation and payout between 50% and 100%.

  •  
Safety Maximum: Safety Maximum is defined as safety performance that is 50%
better than Safety Threshold. Two hundred percent (200%) of the Safety Goal will
be eligible for payment pursuant to the Policy upon achieving Safety Maximum.
Results falling between Safety Target and Safety Maximum will result in a
prorated calculation and payout between 100% and 200%. Two hundred percent
(200%) is the maximum payout of the Safety Goal, even if performance exceeds
Safety Maximum.

Individual Qualitative Goals: The Individual Qualitative Goal incentive payment
is based on achievement of certain individual goals that are tied to corporate
initiatives.

  •  
The percentage payout will be evaluated on achievement of certain individual
goals established between the employee and his/her manager and will be based on
the employee’s overall performance evaluation. For the Individual Qualitative
Goal, employees and their manager will select two to three goals for the purpose
of the AIP. These goals should be defined in writing by the first of the year,
but in no case later than March 31 of each Policy Year (or in the event that an
employee is hired after the first of the year, on or within 30 days of the
employee’s date of hire). All goals are to be “SMART” goals in that they are
Specific, Measurable, Aligned, Realistic, and Time-bound. The individual goals
will require approval by the Company’s CEO and the Vice President, Human
Resources and Administration. The individual goals cannot be related to safety
or financial performance. Further, there will be no payout for individual goals
if a person is deemed responsible for a material deficiency relative to the
Sarbanes-Oxley Act. Westmoreland Coal Company reserves the right to recuperate
any previous payouts made if gross omission or error is discovered after the
fact.

 

 



--------------------------------------------------------------------------------



 



                  Title: Annual Incentive Policy (AIP)/Long Term
Incentive Policy (LTIP) Policy   No.
GP-33   Date Issued:
March 9, 2011   Supersedes
Policy
GP-33 dated
6/01/2010   Page 4 of 9



Corporate Management
If an employee is considered to be an eligible corporate employee, the following
guidelines will apply relative to his/her AIP based on the employee’s position
in the Company:

  •  
Executive (CEO, CFO, EVP, VP of Coal Operations)

  •  
Corporate Financial Goals — 60%
    •  
Individual Qualitative Goals — 40%

  •  
SVP of Coal Operations/COO

  •  
Corporate Financial Goals — 40%
    •  
Individual Qualitative Goals — 30%
    •  
Aggregate Mine Operation Specific Safety Goals — 30%

  •  
Vice Presidents

  •  
Corporate Financial Goals — 30%
    •  
Business Unit Financial Goals — 40%
    •  
Individual Qualitative Goals — 30%

  •  
Vice President of Engineering

  •  
Business Unit Financial Goals — 40%
    •  
Individual Qualitative Goals — 30%
    •  
Aggregate Mine Specific Operation Safety Goals — 30%

  •  
Directors and Managers

  •  
Corporate Financial Goals — 10%
    •  
Business Unit Financial Goals — 10%
    •  
Individual Qualitative Goals — 80%

If an employee is re-assigned from a position in operations management to a
position in corporate management, his/her goals will be pro-rated accordingly
and would include the safety goal for the period of time he/she was in the
operations management position. The reverse situation (a corporate management
position to an operations management position) would also be pro-rated.
Financial Goals: The Corporate Financial Goals are based on the corporate
performance commitment(s) specified by the identified metrics.

  •  
Financial Threshold: Financial Threshold is defined as meeting 80% of the
performance commitment(s) specified by the identified metrics. Fifty percent
(50%) of the Financial Goal will be eligible for payment pursuant to the Policy
upon achieving the specified Financial Threshold. Under no circumstances will a
payout of the Financial Goal incentive be made if performance fails to meet the
Financial Threshold.

 

 



--------------------------------------------------------------------------------



 



                  Title: Annual Incentive Policy (AIP)/Long Term
Incentive Policy (LTIP) Policy   No.
GP-33   Date Issued:
March 9, 2011   Supersedes
Policy
GP-33 dated
6/01/2010   Page 5 of 9



  •  
Financial Target: Financial Target is defined as meeting the performance
commitment(s) specified by the identified metrics. One hundred percent (100%) of
the Financial Goal will be eligible for payment pursuant to the Policy upon
achieving the specified Financial Target. Performance results that fall between
Financial Threshold and Financial Target will result in a prorated calculation
and payout between 50% and 100%.

  •  
Financial Maximum: Financial Maximum is defined as exceeding Financial Target by
20%. Two hundred percent (200%) of the Financial Goal will be eligible for
payment pursuant to the Policy upon achieving Financial Maximum. Performance
results that fall between Financial Target and Financial Maximum will result in
a prorated calculation and payout between 100% and 200%. Two hundred percent
(200%) is the maximum payout of the Financial Goal even if performance exceeds
Financial Maximum.

Business Unit Financials: The percentage of payout will be based on the average
achievement of the financial performance metrics of all operating mine sites
aggregated, exclusive of power plant operations. The financial metrics will use
the same Financial Target, Threshold, and Maximum guidelines above.
Individual Qualitative Goals: The Individual Qualitative Goal is based on
achievement of certain individual goals.

  •  
The percentage payout will be evaluated on achievement of certain individual
goals established between the employee and his/her manager (or the Board of
Directors for the CEO) and will be based on the employee’s overall performance
evaluation. For the Individual Qualitative Goal, employees and their manager (or
the CEO and the Board of Directors) will select two to three goals for the
purpose of the AIP. These goals should be defined in writing by the first of the
year, but in no case later than March 31 of each Policy Year (or in the event
that an employee is hired after the first of the year, on or within 30 days of
the employee’s date of hire). All goals are to be “SMART” goals in that they are
Specific, Measurable, Aligned, Realistic, and Time-bound. The individual goals
will require approval by the Company’s CEO and the Vice President, Human
Resources and Administration. The individual goals cannot be related to safety
or financial performance. Further, there will be no payout for individual goals
if a person is deemed responsible for a material deficiency relative to the
Sarbanes-Oxley Act. Westmoreland Coal Company reserves the right to recuperate
any previous payouts made if gross omission or error is discovered after the
fact.

AIP PROVISIONS
The following are important Policy terms and conditions.

  •  
Any incentive award may be adjusted either upward or downward at the sole
discretion of the Company’s CEO, based upon individual performance and/or other
factors regardless of whether it is earned in accordance with this and/or any
other document.

  •  
At the discretion of the Board of Directors, the AIP awards may be payable in
cash or the Company’s common stock.

  •  
Awards are capped at two times target for each Financial and Safety Goals.

 

 



--------------------------------------------------------------------------------



 



                  Title: Annual Incentive Policy (AIP)/Long Term
Incentive Policy (LTIP) Policy   No.
GP-33   Date Issued:
March 9, 2011   Supersedes
Policy
GP-33 dated
6/01/2010   Page 6 of 9



  •  
All incentive awards granted will be calculated based upon the participant’s
base salary earned during the 12 months ending on December 31 of the applicable
year excluding bonuses, disability pay continuation, vacation or flexleave sell
back, or other non-salary allowances, i.e. clothing allowance.

  •  
A participant must be employed by the Company on the date the incentive payments
are distributed in order to receive any payment under the Policy, except as
approved by the Compensation and Benefits (C&B) Committee.

  •  
The C&B Committee shall approve the performance commitment(s) specified by the
identified metrics each year.

  •  
Incentive awards will be distributed following completion of the Company’s
consolidated annual audit and approval of the payout by the Company’s C&B
Committee or approval of the payout by the Board of Directors for the CEO,
typically at the end of the first quarter of the subsequent year.

  •  
Taxes, deferrals (401(k)) and distributions that are required to be withheld by
federal, state or local or other governmental authority shall be deducted from
all cash payments.

  •  
Any incentive award for a newly hired or promoted participant will be based upon
the base salary earned from his/her date of hire or promotion to December 31.

  •  
No member of the Board of Directors or the C&B Committee shall be liable for any
action taken or determination made in good faith with respect to the AIP.

  •  
Receipt of any portion of the incentive award is subject to all terms and
conditions described in this Policy.

  •  
Participation in this Policy is neither a contract nor a guarantee of continuing
employment.

  •  
This Policy may be modified, suspended or terminated at any time by the Company
and no participant has any entitlement until the annual payout is made.

  •  
The Company’s CEO has final say on the interpretation of this Policy and
procedures, except where the CEO is directly impacted in which case the C&B
Committee has final say on the interpretation of this Policy.

LONG TERM INCENTIVE POLICY (LTIP) PROCEDURES
DETERMINATION AND GRANTING OF LTIP PERFORMANCE AWARDS
For eligible employees, the “Targeted Amount” of the employee LTIP award is
based on a percentage of the employee’s base salary and the employee’s position
within the Company. Awards of the Company’s common stock granted pursuant to the
Policy can be both time-based and performance-based. Additionally, the Company
may elect to make awards in cash or restricted stock units (RSUs).

  •  
Performance against Company goals will determine the number of shares earned.

 

 



--------------------------------------------------------------------------------



 



                  Title: Annual Incentive Policy (AIP)/Long Term
Incentive Policy (LTIP) Policy   No.
GP-33   Date Issued:
March 9, 2011   Supersedes
Policy
GP-33 dated
6/01/2010   Page 7 of 9



  •  
The stock price at the end of the performance period will determine the value of
the shares earned.

  •  
Performance-based shares are defined as shares that may be earned to the degree
that specific strategic and financial performance measures are met and will be
eligible for distribution if performance is at or above threshold when measured
at the end of a three-year period.

  •  
Time-based shares are defined as shares that are earned over a set period of
time.

Vesting and Earning of Shares

  •  
Time-based shares will vest in equal annual installments over a three-year
period based on completion of the service requirement.

  •  
Performance-based shares will be earned to the degree that performance exceeds a
determined threshold. These performance-based shares will vest at the end of the
three-year period.

  •  
Threshold is defined as meeting 80% of the performance metrics and will payout
at 50%;

  •  
Target is defined as meeting 100% of the performance metrics and will payout at
100%; and

  •  
Maximum is defined at meeting or exceeding 120% of the performance metrics and
will payout at 150%.

  •  
Performance metric(s) will be set at the beginning of the three year-periods and
will remain fixed for the three-year measurement period.

LTIP PROVISIONS

  •  
All share grants/cash will be calculated based upon the participant’s base
salary at the time of grant.

  •  
A participant must be employed by the Company on the date the shares/cash are
awarded both time-based and performance-based.

  •  
Time-based shares/cash will vest in equal annual installments (1/3 each year)
over a three-year period based on completion of the service requirement.

  •  
LTIP will be distributed/granted following completion of the Company’s
consolidated annual audit and approval of the payout by the Company’s C&B
Committee and approval of the payout by the Board of Directors for the CEO, on
or about April 1.

  •  
Earned shares may be delivered net of taxes.

  •  
Since LTIP grants occur once a year, any employee hired or promoted after the
granting of LTIPs for a specific year would not participate in the program for
that year, but would be eligible in subsequent years.

 

 



--------------------------------------------------------------------------------



 



                  Title: Annual Incentive Policy (AIP)/Long Term
Incentive Policy (LTIP) Policy   No.
GP-33   Date Issued:
March 9, 2011   Supersedes
Policy
GP-33 dated
6/01/2010   Page 8 of 9



  •  
No member of the Board of Directors or the C&B Committee shall be liable for any
action taken or determination made in good faith with respect to the LTIP.

  •  
Receipt of any portion of the LTIP granted in the form of equity is subject to
all terms and conditions described in the 2007 Equity Incentive Policy for
Employees and Non-Employee Directors.

  •  
All LTIP will be granted subject to a separate award agreement that will contain
specific terms and provisions.

  •  
In the event of death, total disability or normal retirement as defined in the
award agreement, shares/cash will be earned as follows:

  •  
Time-based shares will be earned on a pro-rata basis based on the date of the
event and will be paid out as soon as practical to the employee or his/her
estate.

  •  
Performance-based shares will be earned on a pro-rata basis based on the date of
the event and will be paid out at the end of the three-year period, with the
value determined based on the final performance determination.

  •  
Participation in this Policy is neither a contract nor a guarantee of continuing
employment.

  •  
The Company’s CEO has final say on the interpretation of this Policy and
procedures, except where the CEO is directly impacted in which case the C&B
Committee has final say on the interpretation of this Policy.

 

 



--------------------------------------------------------------------------------



 



                  Title: Annual Incentive Policy (AIP)/Long Term
Incentive Policy (LTIP) Policy   No.
GP-33   Date Issued:
March 9, 2011   Supersedes
Policy
GP-33 dated
6/01/2010   Page 9 of 9

ADDENDUM
WESTMORELAND COAL COMPANY INCENTIVE POLICYS
FOR NON-UNION EMPLOYEES

                                                                      AIP %    
LTIP %     LTIP     LTIP             Tier         of     of     Performance-    
Time-   Grade     Level     Position or Classification   Salary     Salary    
Based     Based             I    
CEO
    100 %     150 %     50 %     50 %   12       I    
Executive VP
    40 %     80 %     50 %     50 %   12       I    
Chief Financial Officer
SVP, Coal Operations/COO
    35 %     70 %     50 %     50 %   12       I    
General Counsel
Vice Presidents of a Functional Area
    30 %     60 %     50 %     50 %   11       II    
Mine Managers
    30 %     40 %     50 %     50 %   11       III    
Directors of a Functional Area
Assistant General Counsel
    20 %     30 %     50 %     50 %   9, 10       IV    
Managers I & II
Engineer III
Ops Controller I & II
Superintendent II
    15 %     NA       NA       NA  

 

 